Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the claims:

Claims 9-11, 13-16, and 18-21 have been renumbered as claims 8-18, respectively. 

Conclusion
Claims 1-7, 9-11, 13-16, and 18-21 have been allowed. 

Claims 9-11, 13-16, and 18-21 have been renumbered as claims 8-18, respectively. 

The following prior art publications made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (Oncol. Lett. 2013 Feb; 5 (2): 544-548) teaches MXRA5 protein is aberrantly expressed in colorectal cancer.
Xiong et al. (Carcinogenesis. 2012 Sep; 33 (9): 1797-805) teaches the expression and mutation of MXR5A is associated with non-small cell lung cancer




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
March 22, 2021